Beck, Presiding Justice.
Where a purchaser of real estate at a tax sale, which is void because the levy was excessive, subsequently conveys the property to a'nother, the grantee in this last deed, who had' notice of the defects in the levy under which the sale took place, can not maintain a suit for subrogation to recover the amount of taxes represented by the fi. fa., whatever might have been the rights of the original purchaser at the tax sale as to recovery. Maddox v. Arthur, 122 Ga. *351671 (50 S. E. 668). The reason for the rule thus set forth applies with more force to the case in hand than it did under the facts recited in the case just cited. Here the facts show that the defendant in error did not pay any tax on the property, or discharge any lien against it. Applying the foregoing principles to the issue made in this case, the court should have sustained the demurrer.
No. 11725.
April 16, 1937.
Forrester ■& Vann, for plaintiff in error.
Alexander .& Jones, contra.

Judgment reversed.


All the Justices eoncu'r.